Per Curiam.
We all agree that the decree in this case must be affirmed. The questions are fully considered and the authorities fully reviewed by the learned Judge in the opinion filed in the Court below. And we shall affirm the decree for the reasons stated, and upon the authorities relied on by the Judge below. What we have said will dispose of all the appeals taken from the same decree. The costs in both Courts will be paid out of the estate in the hands of the executors.

Decree affirmed, and cause remanded.